


Exhibit 10.36

 

December 19, 2008

 

Robert Apatoff

[address]

 

Dear Rob,

 

Reference is made to the letter agreement (the “Agreement”) dated October 14,
2008, between you and FTD Group, Inc. (the “Company”), and any defined terms
used but not otherwise defined herein will have the meanings ascribed thereto in
the Agreement.  For the purpose of complying with Section 409A of the Internal
Revenue Code of 1986, as amended (“Code Section 409A”), we hereby clarify the
following terms of the Agreement:

 

1.                                       Any shares of stock required to be
issued upon the vesting of an award under the Agreement (whether pursuant to the
normal vesting schedule or on an accelerated basis) shall be issued, subject to
the Company’s collection of all applicable withholding taxes, on the vesting
date or as soon thereafter as administratively practicable, but in no event
later than the close of the calendar year in which such vesting date occurs or
(if later) the fifteenth day of the third calendar month following such vesting
date.

 

2.                                       If you terminate your employment for
any reason, or if the Company terminates your employment for any reason, on your
termination date, you will be paid your accrued but unpaid salary for services
rendered through your termination date and your accrued but unused vacation days
as of such termination date.

 

3.                                       The Release required to be executed by
you in order for you to receive the Separation Payment must be executed and
delivered to the Company within 21 days (or 45 days to the extent such longer
period is required under applicable law) after the effective date of your
termination without cause.  The Separation Payment will be paid in a series of
24 successive equal monthly installments, beginning on the first regular payday
for the Company’s salaried employees, within the 60-day period following the
date of your “separation of service” (as defined in the Treasury Regulations
issued under Code Section 409A) due to such termination, on which the executed
Release is effective and enforceable following the expiration of any applicable
revocation period under federal or state law, or as soon thereafter as
administratively practicable, but in no event later than the last day of such
 60-day period on the Release is so effective and enforceable. Your right to
each such monthly installment of the Separation Payment will be deemed, for
purposes of Code Section 409A, to be a right to a series of separate payments.

 

4.                                       With respect to the reduction of any
payments or benefits received or to be received that would be subject to the
Excise Tax under Section 4999 of the Code, the

 

--------------------------------------------------------------------------------


 

cash payments will first be reduced, with each such payment to be reduced
pro-rata but without any change in the payment date and with the monthly
installments of the Separation Payment to be the first such cash payments so
reduced, and then, if necessary, the accelerated vesting of your equity awards
will be reduced in the same chronological order in which those awards were made,
but only to the extent necessary as provided in the Agreement.

 

5.                                       If you are a “specified employee” at
the time of your separation of service:

 

(i)                                     Any payments or benefits which become
due and payable to you during the period beginning with the date of your
separation from service and ending on March 15 of the following calendar year
will not be subject to the holdback provisions of Section 7(d) and will
accordingly be paid as and when they become due and payable under the Agreement
in accordance with the short-term deferral exception to Code Section 409A.

 

(ii)                                  The remaining portion of the payments and
benefits to which you become entitled under the Agreement, to the extent they do
not in the aggregate exceed the dollar limit described below and are otherwise
scheduled to be paid no later than the last day of the second calendar year
following the calendar year in which your separation from service occurs, shall
not be subject to any deferred commencement date under Section 7(d) and shall be
paid to you as they become due and payable under the Agreement.  For purposes of
this subparagraph (ii), the applicable dollar limitation will be equal to two
times the lesser of (i) your annualized compensation (based on your annual rate
of pay for the calendar year preceding the calendar year of your separation from
service, adjusted to reflect any increase during that calendar year which was
expected to continue indefinitely had such separation from service not occurred)
or (ii) the compensation limit under Section 401(a)(17) of the Code as in effect
in the year of such  separation from service.  To the extent the portion of  the
severance payments and benefits to which you would otherwise be entitled under
the Agreement during the deferral period under Section 7(d) exceeds the
foregoing limitation, such excess shall be paid in a lump sum upon the
expiration of that deferral period, in accordance with the deferred payment
provisions of Section 7(d), and the remaining severance payments and benefits
(if any) shall be paid in accordance with the normal payment dates specified for
them herein.

 

Except as modified by this letter, all the terms and provisions of the Agreement
will continue in full force and effect.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

Please indicate your acceptance of the foregoing terms by signing the
acknowledgement below.

 

 

 

FTD GROUP, INC.

 

 

 

 

 

By:

/s/ Mark R. Goldston

 

 

Mark R. Goldston

 

 

Chief Executive Officer

 

 

 

 

Dated:

December 19, 2008

 

 

Acknowledged and agreed to on the date set forth below, and effective January 1,
2009:

 

 

/s/ Robert Apatoff

 

Robert Apatoff

 

 

Dated: December 23, 2008

 

--------------------------------------------------------------------------------
